DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/15/2022 to the Office Action mailed on 09/16/2021 is acknowledged.
 
Claim Status
Claims 32-51 are pending. 
Claims 1-27 were previously canceled and claims 28-31 are currently 
canceled.
Claims 28-40 are currently amended. 
Claims 41-51 are newly added.
Claims 32-51 have been examined.
Claims 32-51 are rejected.
Priority
	Priority to Chinese patent application 20190227205.6 filed on 03/25/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 28-31 under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) is moot since the claims are canceled.
The rejection of claims 32-40 under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 32-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Patent Application Publication 2005/0031553 A1, Published 02/10/2005) in view of Grundmann (German Patent Application Publication 202004014421 U1, Published 03/03/2005).
The claims are directed to a composition consisting of a non-aqueous matrix consisting of propylene glycol, fumed silica, polyvinylpyrrolidone, a peroxide source such as urea peroxide, and a cationic biocide such as cetylpyridinium chloride wherein the ratio of propylene glycol: fumed silica: polyvinylpyrrolidne (PVP) is 1:0.03-0.15:0.01-0.08. 
Mori et al. teach a gel-like tooth whitening composition (title). Composition CE2 consists of 4.4 parts polyethylene glycol, 9.5 parts glycerin, 65.9 parts propylene glycol, 20.2 parts urea peroxide, 10 parts polyvinylpyrrolidone, 4 parts magnesium sodium silicate, 4 parts Aerosil (fumed silica) A200, 3 parts potassium nitrate, 1 part flavor, and 0.1 part sodium fluoride (Table 1). The polyhydric alcohol can be selected from glycerin, polyethylene glycol, and propylene glycol (paragraph 0011). Inorganic thickeners can be selected from magnesium sodium silicate and fumed silica, organic thickener can be selected from polyvinylpyrrolidone, and the amount of inorganic and organic thickeners in the composition is 0.1 to 10 parts per 100 parts of the polyhydric alcohol (paragraph 0023). 
	Mori et al. does not teach a composition comprising a cationic biocide. 
	Grundmann teaches a tooth whitening composition comprising cetylpyridinium chloride (paragraph 0045). Cetylpyridinium chloride is an anti-plaque substance (paragraph 0038).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add cetylpyridinium chloride to the preferred composition of Mori et al. and have a reasonable expectation of success. One would have been motivated to do so since Grundmanne teaches that addition of cetylpyridnium chloride to a tooth whitening composition is possible and provide anti-plaque properties.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute polyethylene glycol for propylene glycol in the composition of Mori et al. and have a reasonable expectation of success. One would have been motivated to do so since Mori et al. teach they are functional alternatives to one another that can be substituted for each other.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute magnesium sodium silicate for fumed silica in the composition of Mori et al. and have a reasonable expectation of success. One would have been motivated to do so since Mori et al. teach they are functional alternatives to one another that can be substituted for each other.

With regard to the limitation that the composition is “for removing an oral biofilm”, this is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application adjust the amount of propylene glycol, polyvinylpyrrolidone, and fumed silica to arrive at the instant claimed ratio and have a reasonable expectation of success. One would have been motivated to do so through routine optimization since the instant amounts and the amounts taught by the prior art overlap. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the limitation of “where the matrix keeps the peroxide source and the cationic biocide in the oral product stable” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the limitations of instant claim 40, they are product-by-prcoess limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
	For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617